 1   WO
 2
 3
 4
 5                      IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
 7
 8    G&G Closed Circuit Events LLC,                    No. CV-18-02836-PHX-JJT
 9                  Plaintiff,                          ORDER
10    v.
11    Leila Venegas Alcantara, et al.,
12                  Defendants.
13
14          Plaintiff G&G Closed Circuit Events, LLC, has filed a Motion for Default Judgment
15   against Defendant Eladio E. Monroy pursuant to Federal Rule of Civil Procedure 55(b).
16   (Doc. 39.) Defendant Monroy filed no response. For the reasons set forth below, the Court
17   finds default judgment against Defendant Monroy is warranted.
18   I.     Background.
19          Plaintiff obtains licenses to distribute pay-per-view programming to various
20   commercial establishments, including bars and restaurants. Plaintiff contracted for the right
21   to broadcast a series of boxing matches headlined by the International Boxing Federation
22   World Middleweight Championship bout between Gennady Golovkin and Saul “Canelo”
23   Alvarez, which was telecast September 16, 2017. Plaintiff claims that Defendant Monroy
24   “specifically directed or permitted the employees of Restaurant Casita del Mar to
25   unlawfully intercept” Plaintiff’s program and display it to the public at the restaurant,
26   which is located at 2401 North 32nd Street in Phoenix, Arizona and owned and operated by
27   Gisselle, LLC—of which Defendant Monroy is one of two managing members. (Doc. 1,
28   Compl. ¶ 15.) Plaintiff also claims that, as a managing member, Defendant Monroy “had
 1   an obvious and direct financial interest in the activities” of the restaurant, including
 2   unlawful interception of Plaintiff’s program. (Compl. ¶ 17.) Plaintiff filed suit against
 3   Defendant Monroy, Gisselle, and Gisselle’s other managing member—Leila Venegas
 4   Alcantara1—seeking statutory damages for their alleged violations of the Communications
 5   Act of 1934 and the Cable and Television Consumer Protection and Competition Act of
 6   1992, 47 U.S.C. §§ 553 and 605 et seq.
 7            Plaintiff served process on Defendant Monroy on April 1, 2019. (Doc. 33.)
 8   Defendant Monroy did not answer or otherwise respond, and the Clerk of Court entered
 9   his default three weeks later, on May 15, 2019. (Doc. 38.) Plaintiff then filed the present
10   motion for default judgment against Defendant Monroy on June 20, 2019. (Doc. 39.).
11   Defendant Monroy has not responded thereto despite the passage of several months.
12   II.      Default Judgment.
13            After the Clerk of Court enters default, the Court may enter default judgment
14   pursuant to Rule 55(b). The Court’s “decision whether to enter a default judgment is a
15   discretionary one.” Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). Although the
16   Court should consider and weigh relevant factors as part of the decision-making process,
17   it “is not required to make detailed findings of fact.” Fair Housing of Marin v. Combs, 285
18   F.3d 899, 906 (9th Cir. 2002).
19            The Court considers the following factors in deciding whether default judgment is
20   warranted: (1) the possibility of prejudice to the plaintiff, (2) the merits of the claims, (3)
21   the sufficiency of the complaint, (4) the amount of money at stake, (5) the possibility of
22   factual disputes, (6) whether default is due to excusable neglect, and (7) the policy favoring
23   decisions on the merits. See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). In
24   considering the merits and sufficiency of the complaint, the Court accepts as true the
25   complaint’s well-pled factual allegations, but the plaintiff must establish all damages
26   sought in the complaint. See Geddes v. United Fin. Group, 559 F.2d 557, 560 (9th Cir.
27   1977). Having reviewed the complaint and default judgment motion, the Court finds that
28
     1
         Defendants Gisselle and Venegas Alcantara have appeared in this action. (See Doc. 14.)

                                                  -2-
 1   the Eitel factors favor default judgment against Defendant Monroy and statutory damages
 2   in the amount of $30,000.00 are warranted.
 3          A.     Possible Prejudice to Plaintiff.
 4          The first Eitel factor weighs in favor of default judgment. Defendant Monroy failed
 5   to respond to the complaint or otherwise appear in this action despite being served with the
 6   complaint, the application for default, and the motion for default judgment and supporting
 7   documentation. The Court is satisfied that if Plaintiff’s motion is not granted, Plaintiff “will
 8   likely be without other recourse for recovery.” PepsiCo, Inc. v. Cal. Sec. Cans, 238 F.
 9   Supp. 2d 1172, 1177 (C.D. Cal. 2002). This prejudice to Plaintiff supports the entry of
10   default judgment.
11          B.     Merits of the Claims and Sufficiency of the Complaint.
12          The second and third Eitel factors (so grouped in Plaintiff’s supporting
13   Memorandum) favor default judgment where, as in this case, the complaint sufficiently
14   states a plausible claim for relief under the Rule 8 pleading standards. See id. at 1175;
15   Danning v. Lavine, 572 F.2d 1386, 1388-89 (9th Cir. 1978). Plaintiff seeks relief under 47
16   U.S.C. § 605. To be held liable for a violation this statute, “a defendant must be shown to
17   have (1) intercepted or aided the interception of, and (2) divulged or published, or aided
18   the divulging or publishing of, a communication transmitted by the plaintiff.” Nat'l
19   Subscription Television v. S & H TV, 644 F.2d 820, 826 (9th Cir. 1981). Section 605 applies
20   to satellite television signals. DirecTV, Inc. v. Webb, 545 F.3d 837, 844 (9th Cir. 2008).
21          Plaintiff has alleged that, under Defendant Monroy’s supervision and to his financial
22   benefit, Casita del Mar willfully intercepted and displayed the licensed program on
23   September 16, 2017. Plaintiff’s allegations are supported by the sworn affidavit of
24   investigator Gerardo Alvarez Hose, who visited Casita del Mar on September 16, 2017 and
25   saw the program being displayed on two televisions in the restaurant, and by screenprints
26   of the restaurant’s Facebook page during the week prior to the event advertising that the
27   fight would be shown at the restaurant. (Doc. 39-4.) Hose estimated that 45 patrons were
28   watching the program. (Id.) Because the well-pled factual allegations of the complaint are


                                                  -3-
 1   deemed true upon default, see Geddes, 559 F.2d at 560, Plaintiff has shown that Defendant
 2   Monroy violated § 605. The second and third factors favor default judgment.
 3          C.     Amount of Money at Stake.
 4          Under the fourth Eitel factor, the Court considers the amount of money at stake in
 5   relation to the seriousness of the defendant’s conduct. Plaintiff seeks $10,000 in statutory
 6   damages and $30,000 in enhanced statutory damages. (Doc. 39 at 3.) The Court finds that
 7   as alleged, Defendant Monroy’s violation of § 605 was serious. Casita del Mar willfully
 8   displayed the program to approximately 45 patrons and advertised its availability
 9   beforehand. (Doc. 39-4.)
10          D.     Possible Dispute Concerning Material Facts.
11          In light of the sufficiency of the complaint and Defendant Monroy’s default, “no
12   genuine dispute of material facts would preclude granting [Plaintiff’s] motion,” at least
13   with respect to Defendant Monroy. PepsiCo, 238 F. Supp. 2d at 1177.
14          E.     Whether Default Was Due to Excusable Neglect.
15          Plaintiff properly served Defendant Monroy with the summons and complaint.
16   (Doc 33). It therefore is unlikely that Defendant Monroy’s failure to answer and the
17   resulting default were due to excusable neglect. Gemmel v. Systemhouse, Inc., No. CIV 04-
18   187-TUC-CKJ, 2008 WL 65604, at *5 (D. Ariz. Jan. 3, 2008). This Eitel factor, like the
19   other five discussed above, weighs in favor of default judgment.
20          F.     Policy Favoring a Decision on the Merits.
21          The last factor usually weighs against default judgment given that cases “should be
22   decided on their merits whenever reasonably possible.” Eitel, 782 F.2d at 1472. The mere
23   existence of Rule 55(b), however, “indicates that this preference, standing alone, is not
24   dispositive.” PepsiCo, 238 F. Supp. 2d at 1177. Here, it may well be that Plaintiff’s claims
25   against the other Defendants, Gisselle and Venegas Alcantara, are decided on the merits,
26   given those Defendants have appeared. Although the final factor weighs against entry of
27   default judgment, the Court is also compelled to deem the well-pled factual allegations
28   against Defendant Monroy as true upon his default, see Geddes, 559 F.2d at 560. The Court


                                                -4-
 1   therefore is not precluded by this factor from entering default judgment against Defendant
 2   Monroy. See PepsiCo, 238 F. Supp. 2d at 1177; Gemmel, 2008 WL 65604, at *5.
 3          G.     Conclusion.
 4          Six of the seven Eitel factors favor default judgment, and one factor weighs against
 5   it. Considering all the factors together, the Court concludes that default judgment against
 6   Defendant Monroy is appropriate.
 7   III.   Damages.
 8          “A default judgment may be entered without a hearing on damages when the amount
 9   claimed is capable of ascertainment from definite figures contained in the documentary
10   evidence or in detailed affidavits.” Taylor Made Golf Co. v. Carsten Sports, Ltd., 175
11   F.R.D. 658, 661 (S.D. Cal. 1997). Plaintiff does not seek actual damages, but rather
12   statutory damages pursuant to 47 U.S.C. § 605. Under this statute, “the party aggrieved
13   may recover an award of statutory damages for each violation of subsection (a) of this
14   section involved in the action in a sum of not less than $1,000 or more than $10,000, as the
15   court considers just[.]” § 605(e)(3)(C)(i)(II). The statute further provides that when a
16   violation “was committed willfully and for purposes of direct or indirect commercial
17   advantage or private financial gain, the court in its discretion may increase the award of
18   damages, whether actual or statutory, by an amount of not more than $100,000 for each
19   violation.” § 605(e)(3)(C)(ii). In assessing statutory damages, the Court is mindful of the
20   need to deter piracy of licensed shows, as well as the importance of not putting restaurants
21   or bars out of business for a single violation. See Kingvision Pay-Per-View Ltd. v. Lake
22   Alice Bar, 168 F.3d 347, 350 (9th Cir. 1999).
23          Plaintiff requests $10,000 in statutory damages and $30,000 in enhanced statutory
24   damages to be entered against Defendant Monroy. The requested damages are largely
25   reasonable. Defendant Monroy supervised the piracy of the program and displayed it to
26   approximately 45 patrons. (Doc. 39-4.) The showing was not an accident, as evidenced by
27   Casita del Mar’s advertisement of it on Facebook beforehand. (Id.) The Court finds the
28   requested statutory damages of $10,000 and a component of the requested enhanced


                                                -5-
 1   damages—in the amount of another $20,000—to be reasonable given this willful conduct.
 2   See Joe Hand Promotions, Inc. v. Wing Spot Chicken & Waffles, Inc., 920 F. Supp. 2d 659,
 3   667-69 (E.D. Va. 2013) (awarding $4,000 in statutory damages and $27,000 in enhanced
 4   damages for displaying a pirated program to 40 patrons); J & J Sports Prods., Inc. v.
 5   McCausland, No. 1:10-CV-01564-TWP, 2012 WL 113786, at *3-4 (S.D. Ind. Jan. 13,
 6   2012) (awarding $10,000 in statutory damages and $30,000 in enhanced damages for
 7   displaying a pirated program to 15 patrons).
 8   IV.    Claims Against Other Defendants.
 9          “[A] default judgment against one defendant does not preclude a codefendant from
10   contesting the plaintiff’s claim, and a non-defaulting defendant is not bound by the facts
11   deemed admitted because of a codefendant’s failure to appear.” Empire Fire & Marine Ins.
12   Co. v. Pandt-Brown, 322 F. Supp. 3d 694, 696 (E.D. Va. 2018) (quoting The Mary, 13 U.S. (9
13   Cranch) 126, 143 (1815); Pfanenstiel Architects, Inc. v. Chouteau Petroleum Co., 978 F.2d
14   430, 432 (8th Cir. 1992)). While default judgment against Defendant Monroy is appropriate
15   here, no factual allegations are deemed as true against Defendants Gisselle and Venegas
16   Alcantara, and Plaintiff’s claims against those Defendants will be decided on the merits.
17          In its Motion for Default Judgment, Plaintiff does not ask the Court to enter partial
18   final judgment against Defendant Monroy under Federal Rule of Civil Procedure 54(b),
19   and the Court does not otherwise find there is no just reason for delay of entry of judgment
20   here. Accordingly, while Plaintiff will be entitled to default judgment against Defendant
21   Monroy, the Court will enter final judgment at the end of this litigation.
22          IT IS ORDERED granting Plaintiff’s Motion for Default Judgment as to Defendant
23   Monroy (Doc. 39). Plaintiff will be entitled to default judgment against Defendant Monroy
24   in the amount of $30,000 at the end of this litigation. Plaintiff’s claims against Defendants
25   Gisselle, LLC and Venegas Alcantara remain pending.
26          Dated this 4th day of March, 2020.
27
28                                          Honorable John J. Tuchi
                                            United States District Judge


                                                  -6-
